


EXHIBIT 10.2


INCENTIVE AWARD PLAN
OF
TANGER FACTORY OUTLET CENTERS, INC.
AND
TANGER PROPERTIES LIMITED PARTNERSHIP
(AMENDED AND RESTATED AS OF APRIL 4, 2014)
Tanger Factory Outlet Centers, Inc., a corporation organized under the laws of
the state of North Carolina (the “Company”), originally adopted the Stock Option
Plan for Directors and Executive and Key Employees of Tanger Factory Outlet
Centers, Inc. (the “Plan”) on May 28, 1993. The Plan was subsequently amended
from time to time and was amended and restated effective as of May 14, 2004 in
order to merge the Plan with the Partnership Unit Option Plan for Employees of
Tanger Properties Limited Partnership (the “Unit Option Plan”). The Plan serves
as the successor to the Unit Option Plan, but, as of April 4, 2014 no options
granted under the Unit Option Plan remained outstanding and no additional
options shall be granted under the Unit Option Plan. The Plan was further
amended effective as of December 29, 2008, March 19, 2009, and May 14, 2010 and,
as set forth herein, was amended and restated in its entirety, effective as of
April 4, 2014. The full name of the Plan, as amended and restated herein, shall
be the “Incentive Award Plan of Tanger Factory Outlet Centers, Inc. and Tanger
Properties Limited Partnership (Amended and Restated as of April 4, 2014).”
The purposes of this Plan are as follows:
(1)    To further the growth, development and financial success of the Company
and the Partnership by providing additional incentives to directors and
employees and consultants of the Company, the Partnership and their
subsidiaries, who have been or will be given responsibility for the management
or administration of the Company’s business affairs, by assisting them to become
owners of Common Shares and thus to benefit directly from such growth,
development and financial success.
(2)    To enable the Company, the Partnership and their subsidiaries to obtain
and retain the services of the types of professional, technical and managerial
employees, consultants and directors considered essential to the long range
success of the Company by providing and offering them an opportunity to own
Common Shares and/or rights which will reflect the growth, development and
financial success of the Company.


ARTICLE I.
DEFINITIONS


Wherever the following terms are used in this Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The masculine
pronoun shall include the feminine and neuter and the singular shall include the
plural, where the context so indicates.
Section 1.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 10.2
or the Committee has delegated administration to one or more persons pursuant to
Section 10.6.
Section 1.2    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s, the Partnership’s or any Subsidiary’s financial statements under
United States federal securities laws from time to time.




--------------------------------------------------------------------------------




Section 1.3    “Automatic Exercise Date” shall mean, with respect to an Option
or Share Appreciation Right, the last business day of the applicable term of
such Option or Share Appreciation Right that was initially established by the
Administrator for such Option or Share Appreciation Right (e.g., the last
business day prior to the tenth anniversary of the date of grant of such Option
or Share Appreciation Right if the Option or Share Appreciation Right initially
had a ten-year term).
Section 1.4    “Award” shall mean an Option, a Restricted Share award, a
Restricted Share Unit award, a Performance Award, a Dividend Equivalent award, a
Deferred Share award, Deferred Share Unit award, a Share Payment award, an LTIP
Unit award, or a Share Appreciation Right which may be awarded or granted under
the Plan.
Section 1.5    “Award Agreement” shall mean a written notice, agreement, terms
and conditions, contract or other instrument or document executed by an
authorized officer of the Company, the Partnership or a Subsidiary, as
applicable, and the Holder, including through electronic medium, which shall
contain such terms and conditions with respect to an Award as the Administrator
shall determine, consistent with the Plan.
Section 1.6    “Award Limit” shall mean (a) with respect to Awards paid in
Common Shares, 720,000 Common Shares; and (b) with respect to Awards paid in
cash, $2,000,000, in each case as adjusted pursuant to Section 11.3.
Section 1.7
“Board” shall mean the Board of Directors of the Company.

Section 1.8
“Change in Control” shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding Common Shares (the
“Outstanding Common Shares”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 1.8; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Common Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Common Shares and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such




--------------------------------------------------------------------------------




Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to an Award or any portion of an Award that provides for the
deferral of compensation and is subject to Section 409A, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required to
avoid the imposition of additional taxes under Section 409A.
The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.
Section 1.9    “Code” shall mean the Internal Revenue Code of 1986, as amended,
together with the regulations and official guidance promulgated thereunder.
Section 1.10     “Committee” shall mean the Compensation Committee of the Board
or another committee or subcommittee of the Board or the Compensation Committee,
appointed as provided in Section 10.1.
Section 1.11    “Common Shares” shall mean the common shares of the Company, par
value $0.01 per share, and, where the context so requires (including, without
limitation, in Sections 1.26, 11.3, 11.9, 11.11, 11.14, 11.17 and 11.23), LTIP
Units, or any successor securities thereto.
Section 1.12    “Company” shall mean Tanger Factory Outlet Centers, Inc., a
North Carolina corporation, or any successor corporation thereto.
Section 1.13    “Company Consultant” shall mean any consultant or advisor of the
Company or any Company Subsidiary who qualifies as a consultant or advisor under
the applicable rules of Form S-8 under the Securities Act of 1933, as amended,
after taking into account applicable law and (b) has provided or is expected to
provide substantial or material services to the Company or any Company
Subsidiary, as determined by the Administrator.
Section 1.14    “Company Employee” shall mean any employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of any Company
Subsidiary.
Section 1.15    “Company Subsidiary” shall mean (i) a corporation, association
or other business entity of which 50% or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the Company
or by one or more Company Subsidiaries or by the Company and one or more Company
Subsidiaries, (ii) any partnership or limited liability company of which 50% or
more of the capital and profits interests is owned, directly or indirectly, by
the Company or by one or more Company Subsidiaries or by the Company and one or
more Company Subsidiaries, and (iii) any other entity not described in clauses
(i) or (ii) above of which 50% or more of the ownership and the power, pursuant
to a written contract or agreement, to direct the policies and management or the
financial and other affairs thereof, are owned or controlled by the Company or
by one or more other Company Subsidiaries or by the Company and one or more
Company Subsidiaries; provided, however, that “Company Subsidiary” shall not
include the Partnership or any Partnership Subsidiary.
Section 1.16    “Consultant” shall mean any Company Consultant or Partnership
Consultant.
Section 1.17    “Deferred Share Unit” shall mean a right to receive Common
Shares awarded under Section 8.6.




--------------------------------------------------------------------------------




Section 1.18    “Deferred Shares” shall mean Common Shares awarded under Article
VIII of the Plan.
Section 1.19    “Director” shall mean a member of the Board.
Section 1.20    “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Common Shares) of dividends paid on Common Shares,
awarded under Section 8.3.
Section 1.21    “DRO” shall mean a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended from time to time, or the rules thereunder.
Section 1.22    “Eligible Individual” shall mean any person who is an Employee,
Consultant or Independent Director, as determined in the sole discretion of the
Administrator.
Section 1.23    “Employee” shall mean any Company Employee or Partnership
Employee.
Section 1.24    “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its shareholders, such as a share dividend, share split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Common Shares (or other securities
of the Company) or the share price of Common Shares (or other securities) and
causes a change in the per-share value of the Common Shares underlying
outstanding Awards.
Section 1.25    “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
Section 1.26    “Fair Market Value” of a Common Share as of a given date shall
be (i) the closing price of the Common Shares, on the principal exchange on
which Common Shares are trading, on the trading day previous to such date, or,
if Common Shares were not traded on the day previous to such date, then on the
next preceding trading day during which a sale occurred; (ii) if such Common
Shares are not traded on an exchange but are quoted on Nasdaq or a successor
quotation system, (A) the last sales price (if the Common Shares are then listed
as Global Market Issue under the Nasdaq Global Market System) or (B) the mean
between the closing representative bid and asked prices for the Common Shares on
the trading day previous to such date as reported by Nasdaq or such successor
quotation system; or (iii) if such Common Shares are not publicly traded on an
exchange and not quoted on Nasdaq or a successor quotation system, the fair
market value of a Common Share as established by the Administrator acting in
good faith.
Section 1.27    “Greater Than 10% Shareholder” shall mean an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of shares of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation thereof (as defined in Section 424(e) of the Code).
Section 1.28    “Holder” shall mean a person who has been granted or awarded an
Award.
Section 1.29    “Incentive Share Option” shall mean an option which conforms to
the applicable provisions of Section 422 of the Code and which is designated as
an Incentive Share Option by the Administrator.
Section 1.30    “Independent Director” shall mean a member of the Board who is
not an Employee.
Section 1.31    “LTIP Unit” shall mean, to the extent authorized by the
Partnership Agreement, a unit of the Partnership that is granted pursuant to
Section 8.7 hereof and is intended to constitute a “profits interest” within the
meaning of the Code.
Section 1.32    “Non-Qualified Share Option” shall mean an Option which is not
an Incentive Share Option.
Section 1.33    “Option” shall mean an option to purchase Common Shares granted
under Article IV of this Plan. An Option granted under this Plan shall, as
determined by the Administrator, be either a Non-Qualified Share Option or an
Incentive Share Option; provided, however, that Options granted to Independent
Directors and to individuals other than Company Employees shall be Non-Qualified
Share Options.




--------------------------------------------------------------------------------




Section 1.34    “Partnership” shall mean Tanger Properties Limited Partnership,
a partnership organized under the laws of the state of North Carolina.
Section 1.35    “Partnership Agreement” shall mean the Amended and Restated
Agreement of Limited Partnership of Tanger Properties Limited Partnership, dated
as of December 30, 1999, as the same may be amended, modified or restated from
time to time.
Section 1.36    “Partnership Consultant” shall mean any consultant or advisor of
the Partnership or any Partnership Subsidiary who qualifies as a consultant or
advisor under the applicable rules of Form S-8 under the Securities Act of 1933,
as amended, after taking into account applicable law and (b) has provided or is
expected to provide substantial or material services to the Partnership or any
Partnership Subsidiary, as determined by the Administrator.
Section 1.37    “Partnership Employee” shall mean any employee (as defined in
accordance with Section 3401(c) of the Code) of the Partnership or of any
Partnership Subsidiary.
Section 1.38    “Partnership Subsidiary” shall mean (i) a corporation,
association or other business entity of which 50% or more of the total combined
voting power of all classes of capital stock is owned, directly or indirectly,
by the Partnership or by one or more Partnership Subsidiaries or by the
Partnership and one or more Partnership Subsidiaries, (ii) any partnership or
limited liability company of which 50% or more of the capital and profits
interests is owned, directly or indirectly, by the Partnership or by one or more
Partnership Subsidiaries or by the Partnership and one or more Partnership
Subsidiaries, and (iii) any other entity not described in clauses (i) or (ii)
above of which 50% or more of the ownership and the power, pursuant to a written
contract or agreement, to direct the policies and management or the financial
and other affairs thereof, are owned or controlled by the Partnership or by one
or more other Partnership Subsidiaries or by the Partnership and one or more
Partnership Subsidiaries.
Section 1.39    “Partnership Unit” shall have the meaning ascribed to such term
in the Partnership Agreement.
Section 1.40    “Performance Award” shall mean a cash bonus, share bonus or
other performance or incentive award that is paid in cash, Common Shares or a
combination of both, awarded under Article VIII of this Plan.
Section 1.41    “Performance Criteria” shall mean (a) the following business
criteria with respect to the Company, the Partnership or any Subsidiary or any
division or operating unit of any of them: (i) net income or adjusted net
income; (ii) pre-tax income; (iii) operating income; (iv) cash flow (including,
without limitation, operating cash flow and free cash flow); (v) earnings per
share or adjusted earnings per share; (vi) return on equity; (vii) return on
invested capital or assets; (viii) cost reductions or savings; (ix) funds from
operations or adjusted funds from operations; (x) appreciation in the Fair
Market Value of a Common Share or a Partnership Unit; (xi) total return
performance on Common Shares as reported in the Company’s annual proxy
statement; (xii) operating profit; (xiii) costs; (xiv) expenses; (xv) working
capital; (xvi) price per share; (xvii) implementation or completion of critical
projects; (xviii) market share; (xix) economic value; (xx) debt levels or
reductions, (xxi) sales-related goals, (xxii) operating efficiency, (xxiii)
employee satisfaction, (xxiv) financing or other capital raising transactions,
(xxv) recruiting and maintaining personnel, (xxvi) year-end cash, and (xxvii)
leasing activity, (xxviii) acquisition activity, (xxix) investment sourcing
activity, (xxx) customer service, (xxxi) marketing initiatives, and (xxxii)
earnings before any one or more of the following items: interest, taxes,
depreciation, amortization or non-cash equity-based compensation expense, any of
which may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices; provided, that, to the extent applicable,
each of the business criteria described in subsections (i) through (xxxii) shall
be determined in accordance with Applicable Accounting Standards; and (b) the
following objective performance criteria as applied to any Employee: (i) lease
renewals; (ii) occupancy rates; (iii) average tenant sales per square foot;
(iv) rental rates; and (v) implementation or completion of critical projects.
For each fiscal year of the Company, the Committee may provide for objectively
determinable adjustments, as determined in accordance with Applicable Accounting
Standards, to any of the business criteria described in subsections (a) and (b)
and such adjustments may include one or more of the following: (A) items
determined to be extraordinary or unusual in nature or infrequent in occurrence;
(B) items related to the sale or disposition of a business or a segment of a
business; (C) items related to a change in accounting principles under
Applicable Accounting Standards; (D) items related to discontinued operations
that do not qualify as a segment of a business under Applicable Accounting
Standards; (E) items attributable to the business operations of any entity
acquired by the Company or the Partnership during the fiscal year; (F) items




--------------------------------------------------------------------------------




reflecting adjustments to funds from operations with respect to straight-line
rental income as reported in the Company’s Exchange Act reports; (G) items
relating to financing activities; (H) expenses for restructuring or productivity
initiatives; (I) other non-operating items; (J) items attributable to any share
dividend, share split, combination or exchange of shares occurring during the
applicable performance period, (J) any other items of significant income or
expense which are determined to be appropriate adjustments; (K) items related to
amortization of acquired intangible assets; (L) items that are outside the scope
of the core, on-going business activities of the Company, the Partnership and
the Subsidiaries; (M) items related to acquired in-process research and
development; (N) items relating to changes in tax law; (O) items relating to
major licensing or partnership arrangements; (P) items relating to asset
impairment charges; (Q) items relating to gains or losses for litigation,
arbitration and contractual settlements; and (R) items relating to any other
unusual or nonrecurring events or changes in applicable law, accounting
principles or business conditions. For all Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
such determinations shall be made within the time prescribed by, and otherwise
in compliance with, Section 162(m) of the Code.
Section 1.42    “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined in the instructions to Form S-8 under
the Securities Act of 1933, as amended, after taking into account applicable
law.
Section 1.43    “Plan” shall mean the Incentive Award Plan of Tanger Factory
Outlet Centers, Inc. and Tanger Properties Limited Partnership (Amended and
Restated as of April 4, 2014).
Section 1.44    “REIT” shall mean a real estate investment trust within the
meaning of Sections 856 through 860 of the Code.
Section 1.45    “Restricted Share” shall mean a Common Share awarded under
Article VII.
Section 1.46    “Restricted Share Unit” shall mean the right to receive Common
Shares or cash awarded under Article VIII.
Section 1.47    “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.
Section 1.48    “Secretary” shall mean the Secretary of the Company.
Section 1.49    “Section 162(m) Participant” shall mean any Employee designated
by the Administrator as an individual whose compensation for the fiscal year of
such designation or a future fiscal year may be subject to the limit on
deductible compensation imposed by Section 162(m) of the Code.
Section 1.50    “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder (including, without limitation, any such regulations or other
guidance issued after the effective date of the Plan).
Section 1.51    “Share Appreciation Right” shall mean a share appreciation right
granted under Article IX hereof.
Section 1.52    “Share Payment” shall mean (a) a payment in the form of Common
Shares, or (b) an option or other right to purchase Common Shares, as part of a
bonus, deferred compensation or other arrangement, awarded under Article VIII of
the Plan.
Section 1.53    “Subsidiary” shall mean any Company Subsidiary or Partnership
Subsidiary.
Section 1.54    “Substitute Award” shall mean an Award granted under the Plan
upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Share Appreciation Right.
Section 1.55    “Termination of Consultancy” shall mean the time when the
engagement of a Holder as a Consultant is terminated




--------------------------------------------------------------------------------




for any reason, with or without cause, including, without limitation, by
resignation, discharge, death or retirement; provided, that, in any such case,
such termination constitutes a "separation from service" within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations (to the extent
required); but excluding terminations where the Holder simultaneously commences
or remains in employment and/or service as an Employee and/or Director. For
purposes of the Plan, a Holder’s consultancy relations shall be deemed to be
terminated in the event that the Subsidiary contracting with such Holder ceases
to remain a Subsidiary following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).
Section 1.56    “Termination of Directorship” shall mean the time when a Holder
who is an Independent Director ceases to be a Director for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death or retirement; provided, that, in any such case, such
termination constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations (to the extent
required). The Board, in its sole discretion, shall determine the effect of all
matters and questions relating to Termination of Directorship with respect to
Independent Directors.
Section 1.57    “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company, the Partnership
or any Subsidiary of either of them is terminated for any reason, with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, disability or retirement; provided, that, in any
such case, such termination constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations (to the
extent required); but excluding (i) a termination where there is a simultaneous
reemployment or continuing employment of such Holder by the Company, the
Partnership or any Subsidiary of either of them, (ii) at the discretion of the
Administrator, a termination which results in a temporary severance of the
employee‑employer relationship, and (iii) at the discretion of the
Administrator, a termination which is followed by the simultaneous establishment
of a consulting relationship by the Company, the Partnership or any Subsidiary
of either of them with the former employee. The Administrator, in its sole
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for cause, and
all questions of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, with respect to Incentive Share Options,
unless otherwise determined by the Administrator in its discretion, a leave of
absence, change in status from an Employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section. For purposes of the Plan, a Holder’s employee-employer relationship
shall be deemed to be terminated in the event that the Subsidiary employing with
such Holder ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
Section 1.58    “Termination of Service” shall mean (a) as to a Consultant, a
Termination of Consultancy, (b) as to an Employee, a Termination of Employment,
and (c) as to a Director, a Termination of Directorship.

ARTICLE II.
SHARES SUBJECT TO PLAN


Section 2.1
Shares Subject to Plan

(a)    Subject to Section 2.2 and adjustment pursuant to Section 11.3, the
aggregate number of Common Shares which may be issued with respect to Awards
under the Plan shall not exceed 15,400,000. The Common Shares issuable with
respect to Awards may be either previously authorized but unissued shares,
treasury shares or shares purchased on the open market. Subject to Section 11.3,
each LTIP Unit issued pursuant to an Award shall count as one Common Share for
purposes of (i) calculating the aggregate number of Common Shares available for
issuance under the Plan as set forth in this Section 2.1(a), (ii) calculating
the Award Limit and (iii) share counting as set forth in Section 2.2.
(b)    The maximum number of Common Shares and the maximum amount of cash which
may be paid with respect to Awards to any individual in any calendar year shall
not exceed the Award Limit. Notwithstanding the foregoing, in no event may an
Independent Director be granted Awards pursuant to the Plan with an aggregate
value (with such value determined as of the date of grant under Applicable
Accounting Standards) in excess of $500,000 during any fiscal year




--------------------------------------------------------------------------------




of the Company (the “Director Limit”). To the extent required by Section 162(m)
of the Code, shares subject to Options or Share Appreciation Rights which are
canceled continue to be counted against the Award Limit.
Section 2.2
Share Counting

Notwithstanding Section 2.1(a): (i) the Administrator may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or Substitute Awards), and make adjustments
if the number of Common Shares actually delivered differs from the number of
shares previously counted in connection with an Award; (ii) Common Shares that
are potentially deliverable under any Award that expires or is canceled,
forfeited, settled in cash or otherwise terminated without a delivery of such
shares to the Holder will not be counted as delivered under the Plan; (iii)
Common Shares that have been issued in connection with any Award (e.g.,
Restricted Shares) that is canceled, forfeited, or settled in cash such that
those shares are returned to the Company will again be available for Awards;
(iv) Common Shares withheld in payment of the exercise price or taxes relating
to any Option or Share Appreciation Right and shares equal to the number
surrendered in payment of any exercise price or taxes relating to any Option or
Share Appreciation Right shall be deemed to constitute shares delivered to the
Holder and shall not be deemed to be again available for Awards under the Plan;
(v) Common Shares purchased on the open market with the cash proceeds from the
exercise of Options shall not be deemed to be available for Awards under the
Plan; and (vi) Common Shares subject to a Share Appreciation Right that are not
issued in connection with the share settlement of the Share Appreciation Right
on exercise thereof shall be deemed to constitute shares delivered to the Holder
and shall not be deemed to be again available for Awards under the Plan;
provided, however, that no shares shall become available pursuant to this
Section 2.2 to the extent that (x) the transaction resulting in the return of
shares occurs more than ten years after the date of the most recent shareholder
approval of the Plan, or (y) such return of shares would constitute a “material
revision” of the Plan subject to shareholder approval under then applicable
rules of the New York Stock Exchange (or any other applicable exchange or
quotation system). In addition (A) in the case of any Award granted in
substitution for an award of a company or business acquired by the Company, the
Partnership or any Subsidiary, Common Shares issued or issuable in connection
with such Substitute Award shall not be counted against the number of shares
reserved under the Plan, but shall be available under the Plan by virtue of the
Company’s assumption of the plan or arrangement of the acquired company or
business and (B) the payment of Dividend Equivalents in cash in conjunction with
any outstanding Awards shall not be counted against the Common Shares available
for issuance under the Plan. This Section 2.2 shall apply to the share limit
imposed to conform to the regulations promulgated under the Code with respect to
Incentive Share Options only to the extent consistent with applicable
regulations relating to Incentive Share Options under the Code. Because shares
will count against the number reserved in Section 2.1 upon delivery, the
Administrator may, subject to the share counting rules under this Section 2.2,
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.
Section 2.3
Substitute Awards

Substitute Awards shall not reduce the Common Shares authorized for grant under
the Plan. Additionally, in the event that a company acquired by the Company, the
Partnership or any Subsidiary or with which the Company, the Partnership or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
shares of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Common Shares authorized for
grant under the Plan; provided that Awards using such available Common Shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not employed by or providing services to
the Company, the Partnership or any of the Subsidiaries immediately prior to
such acquisition or combination.






--------------------------------------------------------------------------------




ARTICLE III.
GRANTING OF AWARDS


Section 3.1
Participation



The Administrator may, from time to time, select from among all Eligible
Individuals, those to whom an Award shall be granted and shall determine the
nature and amount of each Award, which shall not be inconsistent with the
requirements of the Plan. No Eligible Individual shall have any right to be
granted an Award pursuant to the Plan. To the extent required by applicable law,
legal consideration shall be required for each issuance of an Award.


Section 3.2
Award Agreement

Each Award shall be evidenced by an Award Agreement that sets forth the terms,
conditions and limitations for such Award, which may include the term of the
Award, the provisions applicable in the event of the Holder’s Termination of
Service, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award. Award Agreements evidencing Awards
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code. Award
Agreements evidencing Incentive Share Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code.
Section 3.3
Provisions Applicable to Section 162(m) Participants

(a)    The Committee, in its sole discretion, may determine whether or not such
Award is intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code. If the Committee, in its sole discretion,
decides to grant an Award to an individual that is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
(other than an Option or Share Appreciation Right), then the provisions of this
Section 3.3 shall control over any contrary provision contained in the Plan. The
Administrator, in its sole discretion, may grant Awards to individuals that are
based on Performance Criteria or any such other criteria and goals as the
Administrator shall establish, but that do not satisfy the requirements of this
Section 3.3 and that are not intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code. Unless otherwise
specified by the Committee at the time of grant, the Performance Criteria with
respect to an Award intended to be performance-based compensation as described
in Section 162(m)(4)(C) of the Code payable to a Section 162(m) Participant
shall be determined on the basis of Applicable Accounting Standards.
(b)    Notwithstanding anything in the Plan to the contrary, the Committee may,
in its sole discretion, grant any Award to a Section 162(m) Participant,
including Restricted Shares the restrictions with respect to which lapse upon
the attainment of performance goals which are related to one or more of the
Performance Criteria, Restricted Share Units that vest and become payable upon
the attainment of performance goals which are related to one or more of the
Performance Criteria, and any performance or incentive award described in
Article VIII that vests or becomes exercisable or payable upon the attainment of
performance goals which are related to one or more of the Performance Criteria.
(c)    To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII or VIII to a Section 162(m) Participant which is
intended by the Committee to qualify as performance-based compensation, no later
than ninety (90) days following the commencement of any fiscal year in question
or any other designated fiscal period or period of service (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (i) designate one or more Section 162(m) Participants,
(ii) select the Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service, (iii) establish the various
performance targets, in terms of an objective formula or standard, and amounts
of such Awards, as applicable, which may be earned for such fiscal year or other
designated fiscal period or period of service, and (iv) specify the relationship
between Performance Criteria and the performance targets and the amounts of such
Awards, as applicable, to be earned by each Section 162(m) Participant for such
fiscal year or other designated fiscal period or period of service. Following
the completion of each fiscal year or other designated fiscal period or period
of service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated




--------------------------------------------------------------------------------




fiscal period or period of service. Except as otherwise provided by any written
agreement between the Company and any applicable Holder, in determining the
amount earned by a Section 162(m) Participant, the Committee shall have the
right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the fiscal
year or other designated fiscal period or period of service.
(d)    Unless otherwise provided in the applicable Award Agreement and only to
the extent otherwise permitted by Section 162(m) of the Code, as to an Award
that is intended to qualify as performance-based compensation requirements of
Section 162(m)(4)(C) of the Code, the Holder must be employed by the Company,
the Partnership or a Subsidiary throughout the applicable fiscal year or other
designated fiscal period or period of service. Unless otherwise provided in the
applicable performance targets or Award Agreement, a Holder shall be eligible to
receive payment pursuant to such Awards for an applicable fiscal year or other
designated fiscal period or period of service only if and to the extent the
performance targets for such fiscal year or other designated fiscal period or
period of service are achieved.
(e)    Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Section 162(m) Participant and which is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in Section
162(m) of the Code (including any amendment to Section 162(m) of the Code) or
any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in Section
162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the extent
necessary to conform to such requirements.
Section 3.4
Limitations Applicable to Section 16 Persons

Notwithstanding any other provision of the Plan, the Plan and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b‑3) that are requirements for the application of such exemptive rule. To
the extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.
Section 3.5
At-Will Employment

Nothing in the Plan or in any Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of the Company, the Partnership or
any Subsidiary, or as a Consultant or Director of the Company, or shall
interfere with or restrict in any way the rights of the Company, the Partnership
or any Subsidiary, which are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Holder
and the Company, the Partnership or any Subsidiary. Participation by each Holder
in the Plan shall be voluntary and nothing in the Plan shall be construed as
mandating that any Eligible Individual shall participate in the Plan.
Section 3.6    Foreign Participants
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company, the Partnership, and the
Subsidiaries operate or have Eligible Individuals, or in order to comply with
the requirements of any foreign securities exchange, the Administrator, in its
sole discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable; provided, however, that no such subplans
and/or modifications shall increase the share limit contained in Section 2.1 or
the Award Limit; and (e) take any action, before or after an Award is made, that
it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate applicable law.




--------------------------------------------------------------------------------




ARTICLE IV.
GRANTING OF OPTIONS


Section 4.1
Eligibility



Any Employee or Consultant selected by the Administrator pursuant to Section
4.3(a)(i) shall be eligible to be granted an Option. Any Independent Director
selected by the Board pursuant to Section 4.3(b)(i) shall be eligible to be
granted an Option.
Section 4.2
Qualification of Incentive Share Options

No Incentive Share Option shall be granted to any person who is not a Company
Employee. No person who qualifies as a Greater Than 10% Shareholder may be
granted an Incentive Share Option unless such Incentive Share Option conforms to
the applicable provisions of Section 422 of the Code.
Section 4.3
Granting of Options

(a)    The Administrator shall from time to time, in its sole discretion, and
subject to applicable limitations of this Plan:
(i)
Select from among the Employees and Consultants (including Employees and
Consultants who have previously received Awards) such of them as in its opinion
should be granted Options;

(ii)
Subject to the Award Limit, determine the number of shares to be subject to such
Options granted to the selected Employees and Consultants;

(iii)
Subject to Section 4.2, determine whether such Options are to be Incentive Share
Options or Non-Qualified Share Options and whether such Options are to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code; and

(iv)
Determine the terms and conditions of such Options, consistent with this Plan;
provided, however, that the terms and conditions of Options intended to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code shall include, but not be limited to, such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.

(b)    The Board shall from time to time, in its sole discretion, and subject to
applicable limitations of this Plan:
(i)
Determine which Independent Directors (including Independent Directors who have
previously received Options) such of them as in its opinion should be granted
Options; and

(ii)
Subject to the Director Limit, determine the terms and conditions of such
Options, consistent with this Plan.

(c)    Upon the selection of an Eligible Individual to be granted an Option, the
Administrator shall instruct the Secretary to issue the Option and may impose
such conditions on the grant of the Option as it deems appropriate.
ARTICLE V.
TERMS OF OPTIONS


Section 5.1
Exercise Price

The exercise price per share of the shares subject to each Option shall be set
by the Administrator in its discretion; provided, however, that such price shall
be no less than the Fair Market Value of a Common Share on the date the Option
is




--------------------------------------------------------------------------------




granted (or, as to Incentive Share Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code), and, in the
case of Incentive Share Options granted to a Greater than 10% Shareholder, such
price shall not be less than 110% of the Fair Market Value of a Common Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code).
Section 5.2
Option Term

The term of an Option shall be set by the Administrator in its discretion;
provided, however, that (i) in the case of Incentive Share Options, the term
shall not be more than ten (10) years from the date the Incentive Share Option
is granted, or five (5) years from such date if the Incentive Share Option is
granted to a Greater Than 10% Shareholder. The Administrator shall determine the
time period, including the time period following a Termination of Service,
during which the Holder has the right to exercise the vested Options, which time
period may not extend beyond the last day of the Option Term. Except as limited
by requirements of Section 422 of the Code and regulations and rulings
thereunder applicable to Incentive Share Options and the requirements of Section
409A, the Administrator may extend the term of any outstanding Option in
connection with any Termination of Service, or amend, subject to Section 11.2,
any other term or condition of such Option relating to such a termination.
Section 5.3
Option Vesting

(a)    The period during which the right to exercise an Option in whole or in
part vests in the Holder shall be set by the Administrator and the Administrator
may determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. Such vesting may be based on service with
the Company, the Partnership or any Subsidiary, any of the Performance Criteria,
or any other criteria selected by the Administrator and, except as may be
limited by the Plan, at any time after grant of an Option, the Administrator
may, in its sole discretion and subject to whatever terms and conditions it
selects, accelerate the period during which an Option vests.
(b)    No portion of an Option which is unexercisable at Termination of Service
shall thereafter become exercisable, except as may be otherwise provided by the
Administrator (other than with respect to Options granted to Independent
Directors) either in the Award Agreement or by action of the Administrator at
the time of or following the grant of the Option.
(c)    To the extent that the aggregate Fair Market Value of shares with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Holder during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any subsidiary) exceeds
$100,000, such Options shall be treated as Non-Qualified Share Options to the
extent required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted. For purposes of this Section 5.3(c), the Fair Market Value of
shares shall be determined as of the time the option with respect to such shares
is granted.
(d)    In the event of a Change in Control, each Option granted to an Eligible
Individual shall be exercisable as to all shares covered thereby immediately
prior to the consummation of such Change in Control and subject to such
consummation and the Eligible Individual’s continued employment or service
through such consummation, notwithstanding anything to the contrary in this
Section 5.3 or the vesting schedule of such Option.
Section 5.4    Substitute Awards
Notwithstanding the foregoing provisions of this Article V to the contrary, in
the case of an Option that is a Substitute Award, the price per share of the
Common Shares subject to such Option may be less than the Fair Market Value per
share on the date of grant; provided that the excess of: (a) the aggregate Fair
Market Value (as of the date such Substitute Award is granted) of the Common
Shares subject to the Substitute Award, over (b) the aggregate exercise price
thereof does not exceed the excess of: (x) the aggregate fair market value (as
of the time immediately preceding the transaction giving rise to the Substitute
Award, such fair market value to be determined by the Administrator) of the
shares of the predecessor entity that were subject to the grant assumed or
substituted for by the Company, over (y) the aggregate exercise price of such
shares.




--------------------------------------------------------------------------------




Section 5.5    Substitution of Share Appreciation Rights
The Administrator may, in its sole discretion, substitute an Award of Share
Appreciation Rights for an outstanding Option at any time prior to or upon
exercise of such Option; provided, however, that such Share Appreciation Rights
shall be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price and remaining term as the substituted Option.
ARTICLE VI.
EXERCISE OF OPTIONS


Section 6.1
Partial Exercise



An exercisable Option may be exercised in whole or in part. However, an Option
shall not be exercisable with respect to fractional shares and the Administrator
may require that, by the terms of the Option, a partial exercise be with respect
to a minimum number of shares.
Section 6.2
Expiration of Option Term; Automatic Exercise of In-The-Money Options

Unless otherwise provided by the Administrator (in an Award Agreement or
otherwise) or as otherwise directed by an Option Holder in writing to the
Company, each Option outstanding on the Automatic Exercise Date with an exercise
price per share that is less than the Fair Market Value per Common Share as of
such date shall automatically and without further action by the Option Holder,
the Company, the Partnership or any Subsidiary be exercised on the Automatic
Exercise Date. In the sole discretion of the Administrator, payment of the
exercise price of any such Option shall be made through withholding of Common
Shares otherwise issuable under such Option (or the return of Common Shares)
having a Fair Market Value equal to the sums required to be withheld and the
Company, the Partnership or any Subsidiary shall deduct or withhold an amount
sufficient to satisfy all taxes associated with such exercise in accordance with
Section 11.5. Unless otherwise determined by the Administrator, this Section 6.2
shall not apply to an Option if the Holder of such Option incurs a Termination
of Service on or before the Automatic Exercise Date. For the avoidance of doubt,
no Option with an exercise price per share that is equal to or greater than the
Fair Market Value per Common Share on the Automatic Exercise Date shall be
exercised pursuant to this Section 6.2.
Section 6.3
Manner of Exercise

All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Secretary or his office prior to the
time when such Option or such portion becomes unexercisable under the Plan or
the applicable Award Agreement:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations and any other applicable law.
The Administrator may, in its sole discretion, also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates or book entries evidencing
shares and issuing stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Option, as determined in the sole discretion of the
Administrator; and
(d)    Full cash payment of the exercise price and applicable withholding taxes
to the Secretary for the shares with respect to which the Option, or portion
thereof, is exercised. However, the Administrator may in its discretion allow
payment,




--------------------------------------------------------------------------------




in whole or in part, through (i) the delivery of Common Shares owned by the
Holder, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; (ii) the surrender of Common Shares then issuable
upon exercise of the Option having a Fair Market Value on the date of Option
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof; (iii) the delivery of property of any kind which constitutes
good and valuable consideration; (iv) the delivery of a notice that the Holder
has placed a market sell order with a broker with respect to Common Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; or (v) any
combination of the consideration provided in the foregoing subparagraphs (i),
(ii), (iii) and (iv). The Option may not be exercised, however, by delivery of a
promissory note or by a loan from the Company, the Partnership or any Subsidiary
when or where such loan or other extension of credit is prohibited by law, and
payment in the manner prescribed by the preceding sentences shall not be
permitted to the extent that the Administrator determines that payment in such
manner may result in an extension or maintenance of credit, an arrangement for
the extension of credit, or a renewal of an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.
Section 6.4
Rights as Shareholders

The Holders of Options shall not be, nor have any of the rights or privileges
of, shareholders of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company or the Partnership to such Holders
or book entries evidencing shares have been made.
Section 6.5
Ownership and Transfer Restrictions

The Administrator, in its sole discretion, may impose such restrictions on the
ownership and transferability of the shares purchasable upon the exercise of an
Option as it deems appropriate. Any such restriction shall be set forth in the
respective Award Agreement or other written agreement between the Company and
the Holder and may be referred to on the certificates or book entries evidencing
such shares.
Section 6.6
Notification Regarding Disposition

The Holder shall give the Company prompt written or electronic notice of any
disposition of Common Shares acquired by exercise of an Incentive Share Option
which occurs within (a) two years from the date of granting (including the date
the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code) such Option to such Holder, or (b) one year after the transfer of such
Common Shares to such Holder.
ARTICLE VII.
AWARD OF RESTRICTED SHARES


Section 7.1
Eligibility

Subject to the Award Limit and Director Limit, Restricted Shares may be awarded
to any Eligible Individual.
Section 7.2
Award of Restricted Shares

(a)
The Administrator may from time to time, in its sole discretion:

(i)
Select from among Eligible Individuals (including Eligible Individuals who have
previously received other Awards under the Plan) such of them as in its opinion
should be awarded Restricted Shares; and





--------------------------------------------------------------------------------




(ii)
Determine the purchase price, if any, and other terms and conditions (including,
without limitation, in the case of awards to Partnership Employees and
Partnership Consultants, the mechanism for the transfer of the Restricted Shares
and payment therefor, and any surrender of such Restricted Shares pursuant to
Section 7.4) applicable to such Restricted Shares, consistent with the Plan.

(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Shares; provided, however, that such purchase price, if
any, shall be no less than the par value of the Common Shares to be purchased,
unless otherwise permitted by applicable state law.
(c)    Upon the selection of an Eligible Individual to be awarded Restricted
Shares, the Administrator shall instruct the Secretary to issue such Restricted
Shares and may impose such conditions on the issuance of such Restricted Shares
as it deems appropriate.
Section 7.3
Rights as Shareholders

Subject to Section 7.4, upon delivery of the Restricted Shares to the Holder or
the escrow holder pursuant to Section 7.6, the Holder shall have, unless
otherwise provided by the Administrator, all the rights of a shareholder with
respect to said shares, subject to the restrictions in his or her Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Administrator, any extraordinary distributions with respect to
the Common Shares shall be subject to the restrictions set forth in Section 7.4.
In addition, with respect to a Restricted Share with performance-based vesting,
dividends which are paid prior to vesting shall only be paid out to the Holder
to the extent that the performance-based vesting conditions are subsequently
satisfied and the Restricted Share vests.
Section 7.4
Restriction

All Restricted Shares issued under the Plan (including any shares received by
Holders thereof with respect to Restricted Shares as a result of share
dividends, share splits or any other form of recapitalization) shall, in the
terms of each individual Award Agreement, be subject to such restrictions and
vesting requirements as the Administrator shall provide, which restrictions and
vesting requirements may include, without limitation, restrictions concerning
voting rights and transferability and restrictions based on duration of
employment or directorship with the Company, the Partnership or any Subsidiary,
or performance of the Company, the Partnership or a Subsidiary or individual
performance or other criteria selected by the Administrator; provided, however,
that, except to the extent required with respect to Restricted Shares granted to
Section 162(m) Participants to qualify as performance-based compensation under
Section 162(m)(4)(C), by action taken after the Restricted Shares are issued,
the Administrator may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Shares may not be sold or encumbered until all
restrictions are terminated or expire. Except as otherwise provided by any
written agreement between the Company, the Partnership or any Subsidiary, as
applicable, and any applicable Holder or otherwise determined by the
Administrator at the time of grant or thereafter, if no cash consideration was
paid by the Holder upon issuance, a Holder’s rights in unvested Restricted
Shares shall lapse, and such Restricted Shares shall be surrendered to the
Company, the Partnership or the Subsidiary, as applicable, without
consideration, upon a Termination of Service.
Section 7.5
Repurchase of Restricted Shares

Except as otherwise provided by the individual Award Agreement, the Company, the
Partnership or a Subsidiary shall have the right to repurchase from the Holder
the Restricted Shares then subject to restrictions under the Award Agreement
immediately upon a Termination of Service at a cash price per share equal to the
lesser of (i) the Fair Market Value of a Common Share on the date of Termination
of Service, and (ii) the price per share paid by the Holder for such Restricted
Shares. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon certain events, including a Change in Control,
the Holder’s death, retirement or disability or any other specified Termination
of Service or any other event, the Holder’s rights in unvested Restricted Shares
shall not lapse, such Restricted Shares shall vest and, if applicable, the
Company, the Partnership and the Subsidiaries shall not have a right of
repurchase.




--------------------------------------------------------------------------------




Section 7.6
Escrow

Except as otherwise provided in any Award Agreement, the Secretary or such other
escrow holder as the Administrator may appoint shall retain physical custody of
each certificate representing Restricted Shares, if any, until all of the
restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed.
Section 7.7
Legend

In order to enforce the restrictions imposed upon Restricted Shares hereunder,
the Administrator shall cause a legend or legends to be placed on certificates
or book entries evidencing all Restricted Shares that are still subject to
restrictions under Award Agreements, which legend or legends shall make
appropriate reference to the conditions imposed thereby.
ARTICLE VIII.
PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, SHARE PAYMENTS, DEFERRED SHARES,
DEFERRED SHARE UNITS, RESTRICTED SHARE UNITS, LTIP UNITS


Section 8.1
Eligibility

Subject to the Award Limit and Director Limit, one or more Performance Awards,
award of Dividend Equivalents, awards of Deferred Shares, awards of Deferred
Share Units or Restricted Share Units, Share Payments and/or LTIP Units may be
granted to any Eligible Individual whom the Administrator determines should
receive such an Award.
Section 8.2
Performance Awards

(a)    Any Eligible Individual selected by the Administrator may be granted one
or more Performance Awards. The value of such Performance Awards may be linked
to any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. In making such determinations, the Administrator shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Eligible Individual.
(b)    Without limiting Section 8.1 or 8.2(a), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective performance goals which are established
by the Administrator and relate to one or more of the Performance Criteria, or
such other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Any such bonuses paid to 162(m)
Participants which are intended to be performance-based compensation under
Section 162(m)(4)(C) shall be based upon objectively determinable bonus formulas
established in accordance with the provisions of Section 3.3. The maximum amount
of any Performance Award payable to a 162(m) Participant under this Section
8.2(b) shall not exceed the Award Limit with respect to any calendar year.
Unless otherwise specified by the Administrator at the time of grant, the
Performance Criteria with respect to a Performance Award payable to a 162(m)
Participant shall be determined on the basis of Applicable Accounting Standards.
(c)    Payment of the amount determined under Section 8.2 shall be in cash, in
Common Shares or a combination of both, as determined by the Administrator. To
the extent any payment under this Section 8.2 is effected in Common Shares, it
shall be made subject to satisfaction of all provisions of Section 11.16.




--------------------------------------------------------------------------------




Section 8.3
Dividend Equivalents

(a)    Subject to Section 8.3(b), Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Shares, to be credited
as of dividend payment dates with respect to dividends with record dates that
occur during the period between the date the Dividend Equivalents are granted to
a Holder and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional Common Shares by such formula and at such time and subject to
such restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Holder to the extent that the performance-based
vesting conditions are subsequently satisfied and the Award vests.
(b)    Notwithstanding the foregoing, no Dividend Equivalent shall be payable
with respect to Options or Share Appreciation Rights.
Section 8.4
Share Payments

Any Eligible Individual selected by the Administrator may receive Share Payments
in the manner determined from time to time by the Administrator. The number of
shares shall be determined by the Administrator and may be based upon the
Performance Criteria or other specific criteria determined appropriate by the
Administrator, determined on the date such Share Payment is made or on any date
thereafter. Common Shares underlying a Share Payment which is subject to a
vesting schedule or other conditions or criteria set by the Administrator shall
not be issued until those conditions have been satisfied. Unless otherwise
provided by the Administrator, a Holder of a Share Payment shall have no rights
as a Company shareholder with respect to such Share Payment until such time as
the Share Payment has vested and the Common Shares underlying the Award have
been issued to the Holder. Share Payments may, but are not required to, be made
in lieu of base salary, bonus, fees or other cash compensation otherwise payable
to such Eligible Individual.
Section 8.5
Deferred Shares

Any Eligible Individual selected by the Administrator may be granted an award of
Deferred Shares in the manner determined from time to time by the Administrator.
The number of Deferred Shares shall be determined by the Administrator and may
(but is not required to) be linked to the Performance Criteria or other specific
criteria determined to be appropriate by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Common Shares underlying a Deferred Share award will not be
issued until the Deferred Share Award has vested and any other applicable
conditions and/or criteria have been satisfied, pursuant to a vesting schedule
or performance conditions and/or criteria set by the Administrator. Unless
otherwise provided by the Administrator, a Holder of Deferred Shares shall have
no rights as a Company shareholder with respect to such Deferred Shares until
such time as the Award has vested and any other applicable conditions and/or
criteria have been satisfied and the Common Shares underlying the Award have
been issued.
Section 8.6
Deferred Share Units; Restricted Share Units

Any Eligible Individual selected by the Administrator may be granted an award of
Deferred Share Units or Restricted Share Units in the manner determined from
time to time by the Administrator. The number and terms and conditions of
Deferred Share Units or Restricted Share Units shall be determined by the
Administrator. The Administrator shall specify the date or dates on which the
Deferred Share Units or Restricted Share Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including conditions based on one or more Performance Criteria or
other specific criteria, including service to the Company, the Partnership or a
Subsidiary, in each case, on a specified date or dates or over any period or
periods, as determined by the Administrator. The Administrator shall specify, or
permit the Participant to elect, the conditions and dates upon which the Common
Shares underlying the Deferred Share Units or Restricted Share Units shall be
issued, which dates shall not be earlier than the date as of which the Deferred
Share Units or Restricted Share Units vest and become nonforfeitable and which
conditions and dates shall be consistent with the applicable provisions of
Section 409A or an exemption therefrom. On the distribution dates, the Company
shall issue to the applicable Eligible Individual one unrestricted, fully
transferable Common Share (or, in the sole discretion of the Administrator, the
Fair Market Value of one such Common Share in cash) for each vested and
nonforfeitable Deferred Share Units or Restricted Share Unit. Unless otherwise
determined by the Administrator, a Holder of Deferred Share Units or Restricted
Share Units shall possess no




--------------------------------------------------------------------------------




incidents of ownership with respect to the Common Shares represented by such
Deferred Share Units or Restricted Share Units, unless and until such Common
Shares are transferred to the Holder pursuant to the terms of this Plan and the
applicable Award Agreement.


Section 8.7
LTIP Units

Any Eligible Individual selected by the Administrator may be granted an award of
LTIP Units in the manner determined from time to time by the Administrator. The
number and terms and conditions of LTIP Units shall be determined by the
Administrator; provided, however, that LTIP Units may only be issued to a Holder
for the performance of services to or for the benefit of the Partnership (a) in
the Holder’s capacity as a partner of the Partnership, (b) in anticipation of
the Holder becoming a partner of the Partnership, or (c) as otherwise determined
by the Administrator, provided that the LTIP Units are intended to constitute
“profits interests” within the meaning of the Code, including, to the extent
applicable, Revenue Procedure 93-27, 1993-2 C.B. 343 and Revenue Procedure
2001-43, 2001-2 C.B. 191. The Administrator shall specify the conditions and
dates upon which the LTIP Units shall vest and become nonforfeitable. LTIP Units
shall be subject to the terms and conditions of the Partnership Agreement and
such other restrictions, including restrictions on transferability, as the
Administrator may impose. These restrictions may lapse separately or in
combination at such times, pursuant to such circumstances, in such installments,
or otherwise, as the Administrator determines at the time of the grant of the
Award or thereafter.


Section 8.8
Term

The term, if any, of a Performance Award, award of Dividend Equivalents, award
of Deferred Share Units or Restricted Share Units, Deferred Shares, Share
Payment and/or LTIP Units shall be set by the Administrator in its sole
discretion.
Section 8.9
Exercise or Purchase Price

The Administrator may establish the exercise or purchase price of a Performance
Award, award of Dividend Equivalents, award of Deferred Share Units or
Restricted Share Units, Deferred Share award, shares received as a Share Payment
or award of LTIP Units; provided, however, that such price with respect to any
Common Shares shall not be less than the par value of a Common Share, unless
otherwise permitted by applicable law.
Section 8.10
Termination of Service

A Performance Award, award of Dividend Equivalents, award of Deferred Share
Units or Restricted Share Units, award of Deferred Shares, Share Payment and/or
LTIP Units is exercisable, distributable or payable only while the Holder is an
Eligible Individual; provided, however, that, except to the extent required with
respect to Awards granted to Section 162(m) Participants to qualify as
performance-based compensation under Section 162(m)(4)(C), the Administrator in
its sole discretion may provide that the Performance Award, award of Dividend
Equivalents, award of Deferred Share Units or Restricted Share Units, award of
Deferred Shares, Share Payment and/or LTIP Unit may be exercised, distributed or
paid subsequent to a Termination of Service, or following a Change in Control,
or because of the Holder’s retirement, death or disability, or otherwise.
ARTICLE IX.
SHARE APPRECIATION RIGHTS


Section 9.1
Grant of Share Appreciation Rights

(a)    The Administrator is authorized to grant Share Appreciation Rights to any
Eligible Individual from time to time, in its sole discretion, on such terms and
conditions as it may determine consistent with the Plan.




--------------------------------------------------------------------------------




(b)    A Share Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Share Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Share Appreciation Right (to the
extent then-exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per Common Share of the Share Appreciation Right from the Fair
Market Value on the date of exercise of the Share Appreciation Right by the
number of Common Shares with respect to which the Share Appreciation Right shall
have been exercised, subject to any limitations the Administrator may impose.
Except as described in Section 9.1(c) hereof, the exercise price per Common
Share subject to each Share Appreciation Right shall be set by the
Administrator, but shall not be less than one hundred percent (100%) of the Fair
Market Value on the date the Share Appreciation Right is granted.
(c)    Notwithstanding the foregoing provisions of Section 9.1(b) hereof to the
contrary, in the case of a Share Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Share Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided, however, that the exercise price of any Substitute Award shall be
determined in accordance with the applicable requirements of Sections 424 and
409A of the Code.
Section 9.2    Share Appreciation Right Vesting
(a)    The Administrator shall determine the period during which the Holder
shall vest in a Share Appreciation Right and have the right to exercise such
Share Appreciation Rights (subject to Section 9.4 hereof) in whole or in part.
Such vesting may be based on service with the Company or any Subsidiary, any of
the Performance Criteria or any other criteria selected by the Administrator. At
any time after grant of a Share Appreciation Right, the Administrator may, in
its sole discretion and subject to whatever terms and conditions it selects,
accelerate the period during which the Share Appreciation Right vests.
(b)    No portion of a Share Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in an Award Agreement or by
action of the Administrator at the time of or following the grant of the Share
Appreciation Right.
Section 9.3    Manner of Exercise
All or a portion of an exercisable Share Appreciation Right shall be deemed
exercised upon delivery of all of the following to the share administrator of
the Company, or such other person or entity designated by the Administrator, or
his, her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Share Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then-entitled to exercise the Share Appreciation Right or such portion of
the Share Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal, state or foreign securities laws or regulations. The Administrator may,
in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance;
(c)    In the event that the Share Appreciation Right shall be exercised
pursuant to this Section 9.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Share
Appreciation Right; and
(d)    Full payment of the applicable withholding taxes for the Common Shares
with respect to which the Share Appreciation Rights, or portion thereof, are
exercised, in a manner permitted by the Administrator in accordance with Section
11.5 hereof.
Section 9.4    Share Appreciation Right Term




--------------------------------------------------------------------------------




The term of each Share Appreciation Right shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Share Appreciation Right is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Share Appreciation Rights, which time period may not extend
beyond the expiration date of the Share Appreciation Right term. Except as
limited by the requirements of Section 409A of the Code, the Administrator may
extend the term of any outstanding Share Appreciation Right, and may extend the
time period during which vested Share Appreciation Rights may be exercised, in
connection with any Termination of Service of the Holder, and may amend any
other term or condition of such Share Appreciation Right relating to such a
Termination of Service.
Section 9.5    Payment
Payment of the amounts payable with respect to Share Appreciation Rights
pursuant to this Article 9 shall be in cash, Common Shares (based on its Fair
Market Value as of the date the Share Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.
Section 9.6    Expiration of Share Appreciation Right Term: Automatic Exercise
of In-The-Money Share Appreciation Rights.
Unless otherwise provided by the Administrator (in an Award Agreement or
otherwise) or as otherwise directed by a Share Appreciation Right Holder in
writing to the Company, each Share Appreciation Right outstanding on the
Automatic Exercise Date with an exercise price per share that is less than the
Fair Market Value per Common Share as of such date shall automatically and
without further action by the Share Appreciation Right Holder or the Company be
exercised on the Automatic Exercise Date. In the sole discretion of the
Administrator, the Company, the Partnership or any Subsidiary shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 11.5. For the avoidance of doubt, no Share
Appreciation Right with an exercise price per share that is equal to or greater
than the Fair Market Value per Common Share on the Automatic Exercise Date shall
be exercised pursuant to this Section 9.6.
ARTICLE X.
ADMINISTRATION
Section 10.1
Compensation Committee

The Compensation Committee (or another committee or subcommittee of the Board or
the Compensation Committee assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein). To the
extent necessary to comply with Rule 16b-3, and with respect to Awards that are
intended to be performance-based compensation as described in Section
162(m)(4)(C) of the Code, including Options and Share Appreciation Rights, then
the Compensation Committee (or another committee or subcommittee of the Board or
Compensation Committee assuming the functions of the Committee under the Plan)
shall take all action with respect to such Awards, and the individuals taking
such action shall consist solely of two or more Directors, appointed by and
holding office at the pleasure of the Board, none of whom shall be an Employee
and each of whom is both a “non-employee director” as defined by Rule 16b-3 and
an “outside director” for purposes of Section 162(m) of the Code. Additionally,
to the extent required by applicable law, each of the individuals constituting
the Compensation Committee (or another committee or subcommittee of the Board or
Compensation assuming the functions of the Committee under the Plan) shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Common Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 10.1 or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may only be filled by the Board.
Section 10.2    Duties and Powers of Committee




--------------------------------------------------------------------------------




It shall be the duty of the Committee to conduct the general administration of
this Plan in accordance with its provisions. The Committee shall have the power
to interpret this Plan, the Award Agreements and to adopt such rules for the
administration, interpretation and application of this Plan as are consistent
therewith and to interpret, amend or revoke any such rules. Any such
interpretations and rules with respect to Incentive Share Options shall be
consistent with the provisions of Section 422 of the Code. The Committee shall
have the power to amend any Award Agreement provided that the rights or
obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely unless the consent of such Holder is
obtained or such amendment is otherwise permitted under Section 11.15 or 11.17;
provided, however, that neither the Committee nor the Board shall, without the
approval of the shareholders of the Company, authorize (a) the amendment of any
outstanding Option or Share Appreciation Right to reduce its exercise price or
(b) any Option or Share Appreciation Right to be canceled in exchange for cash
or another Award (including other Options or Share Appreciation Rights) when the
exercise price per share exceeds the Fair Market Value of the underlying Common
Shares. Grants or Awards under the Plan need not be the same with respect to
each Holder. In its sole discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b‑3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, or the rules of any
securities exchange or automated quotation system on which the Common Shares are
listed, quoted or traded, are required to be determined in the sole discretion
of the Committee. Notwithstanding the foregoing, (i) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Independent Directors and, with
respect to such Awards, the terms “Administrator” and “Committee” as used in the
Plan shall be deemed to refer to the Board and (ii) the Board and Committee may
delegate its authority hereunder to the extent permitted under Section 10.6.
Section 10.3
Majority Rule

Unless otherwise established by the Board or in any charter of the Committee,
the Committee shall act by a majority of its members in attendance at a meeting
where quorum is present or by a memorandum or other written instrument signed by
all members of the Committee. The Administrator’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Administrator with respect to the Plan are final,
binding and conclusive on all parties.
Section 10.4
Compensation; Professional Assistance; Good Faith Actions

Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions, valuations reports and
other information from any such persons and each member of the Committee shall
be entitled to rely or act upon any advice, opinions, valuations, report or
other information furnished to that member by any officer or other Employee. All
actions taken and all interpretations and determinations made by the Committee
or the Board in good faith shall be final and binding upon all Holders, the
Company and all other interested persons. No members of the Committee or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to this Plan or any Award, and all members of
the Committee and the Board shall be fully protected by the Company in respect
of any such action, determination or interpretation.
Section 10.5    Authority of Administrator.
Subject to the Company’s Bylaws, the Committee’s Charter and any specific
designation in the Plan, the Administrator has the exclusive power, authority
and sole discretion to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Common
Shares or LTIP Units to which an Award will relate;




--------------------------------------------------------------------------------




(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, legal consideration therefor, any Performance Criteria or other
performance criteria, any restrictions or limitations on the Award, any schedule
for vesting, lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Shares, LTIP Units, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Determine as between the Company, the Partnership and any Subsidiary
which entity will make payments with respect to an Award, consistent with
applicable securities laws and other applicable law;
(h)    Decide all other matters that must be determined in connection with an
Award;
(i)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(j)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement;
(k)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan; and
(l)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 11.3.
Section 10.6    Delegation of Authority.
To the extent permitted by applicable law, the Board or Committee may from time
to time delegate to a committee of one or more members of the Board or one or
more officers of the Company the authority to grant or amend Awards or to take
other administrative actions pursuant to this Article IV; provided, however,
that in no event shall an officer of the Company be delegated the authority to
grant awards to, or amend awards held by, the following individuals: (a)
individuals who are subject to Section 16 of the Exchange Act, (b) Section
162(m) Participants with respect to Awards intended to qualify performance-based
compensation under Section 162(m)(4)(C) or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other applicable law. Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 10.6 shall serve in such capacity at the pleasure of the
Board and the Committee.
ARTICLE XI.
MISCELLANEOUS PROVISIONS


Section 11.1
Not Transferable



(a)    Awards under this Plan may not be sold, pledged, assigned, or transferred
in any manner other than by will or the laws of descent and distribution or,
with the consent of the Administrator, pursuant to a DRO, unless and until such
Awards have been exercised (if applicable), the shares underlying such Awards
have been issued, and all restrictions applicable to such shares have lapsed. No
Award or interest or right therein shall be liable for the debts, contracts or
engagements of the Holder or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment,




--------------------------------------------------------------------------------




garnishment or any other legal or equitable proceedings (including bankruptcy),
unless and until such Award has been exercised, or the Common Shares underlying
such Award have been issued, and all restrictions applicable to such Common
Shares have lapsed, and any attempted disposition of an Award prior to the
satisfaction of these conditions shall be null and void and of no effect, except
to the extent that such disposition is permitted by the preceding sentence.
(b)    During the lifetime of the Holder, only he may exercise an Option or
other Award (or any portion thereof) granted to him under the Plan, unless it
has been disposed of pursuant to the foregoing paragraph. After the death of the
Holder (or transferee), any exercisable portion of an Option or other Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement or other agreement, be exercised by the personal
representative of, or by any person empowered to do so under, the deceased
Holder’s (or transferee’s) will or under the then applicable laws of descent and
distribution.
(c)    Notwithstanding Sections 11.1(a) and 11.1(b), the Administrator, in its
sole discretion, may determine to permit a Holder (or a Permitted Transferee of
such Holder) to transfer an Award other than an Incentive Share Option (unless
such Incentive Share Option is to become a Non-Qualified Share Option) to any
one or more Permitted Transferees of such Holder, subject to the following terms
and conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee (other than to another
Permitted Transferee of the applicable Holder) other than by will or the laws of
descent and distribution or pursuant to a DRO; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder (or transferring
Permitted Transferee) and the receiving Permitted Transferee shall execute any
and all documents requested by the Administrator including, without limitation,
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
law and (C) evidence the transfer. In addition, and notwithstanding Sections
11.1(a), the Administrator, in its sole discretion, may determine to permit a
Holder to transfer Incentive Share Options to a trust that constitutes a
Permitted Transferee if, under Section 671 of the Code and applicable state law,
the Holder is considered the sole beneficial owner of the Incentive Share Option
while it is held in the trust.
(d)    Notwithstanding Sections 11.1(a) and 11.1(b), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan or Award Agreement applicable to the Holder, except to
the extent the Plan and the Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Administrator. If
the Holder is married or a domestic partner in a domestic partnership qualified
under applicable law and resides in a community property state, a designation of
a person other than the Holder’s spouse or domestic partner, as applicable, as
the Holder’s beneficiary with respect to more than 50% of the Holder’s interest
in the Award shall not be effective without the prior written or electronic
consent of the Holder’s spouse or domestic partner. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.
Section 11.2
Amendment, Suspension or Termination of this Plan

Subject to Section 11.4, the Plan will expire on, and no Award may be granted
pursuant to the Plan after April 4, 2024; and any Award outstanding on such date
shall remain in force according to the terms of the applicable Award Agreement.
This Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee;
provided, however, that (a) to the extent necessary and desirable to comply with
any applicable law, regulation, or stock exchange rule, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) shareholder approval is required for any amendment to the
Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Section 11.3), (ii) permits the Administrator
to grant Options or Share Appreciation Rights with an exercise price that is
below Fair Market Value on the date of grant (other than Substitute Awards),
(iii) permits the Administrator to extend the exercise period for an Option or
Share Appreciation Right beyond ten years from the date of grant, (iv) reduces
the price per share of any outstanding Options or




--------------------------------------------------------------------------------




Share Appreciation Rights granted under the Plan, or (iv) cancel any Option or
Share Appreciation Right in exchange for cash or another Award (including other
Options or Share Appreciation Rights) when the exercise price per share exceeds
the Fair Market Value of the underlying Common Shares. The Award Limit may be
increased by the Board or the Committee at any time and from time to time, and
Awards may be granted with respect to a number of shares not in excess of such
increased Award Limit; provided, however, that no such increase of the Award
Limit shall be effective unless and until such increase is approved by the
Company’s shareholders and if such approval is not obtained all Awards granted
with respect to a number of shares in excess of the Award Limit in effect prior
to such increase shall be canceled and shall become null and void. Except as
provided in the Plan (including, without limitation, Sections 11.15 and 11.17),
no amendment, suspension or termination of this Plan shall, without the consent
of the Holder impair any rights or obligations under any Awards theretofore
granted, unless the Award Agreement itself otherwise expressly so provides. No
Award may be granted during any period of suspension or after termination of
this Plan, and in no event may any Incentive Share Option be granted under this
Plan after April 4, 2024.
Section 11.3    Changes in Common Shares, Partnership Units or Assets of the
Company; Acquisition or Liquidation of the Company and Other Corporate Events
(a)    Subject to Section 11.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Shares, Partnership Units, other securities or other property),
recapitalization, reclassification, share split, reverse share split,
reorganization, merger, consolidation, split-up, spin‑off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company (including,
but not limited to, a Change in Control), or exchange of Common Shares,
Partnership Units or other securities of the Company, issuance of warrants or
other rights to purchase Common Shares, Partnership Units or other securities of
the Company, or other similar corporate transaction or event, in the
Administrator’s sole discretion, affects the Common Shares or the share price of
the Common Shares (other than an Equity Restructuring), then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:
(i)
The number and kind of Common Shares (or other securities or property) with
respect to which Awards may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 2.1 on the maximum number and kind
of shares which may be issued and adjustments of the Award Limit);

(ii)
The number and kind of Common Shares (or other securities or property) subject
to outstanding Awards; and

(iii)
The terms and conditions of outstanding Awards (including, without limitation,
any applicable performance targets or criteria with respect thereto);

(iv)
The grant or exercise price with respect to any Award.

Any adjustment affecting an Award intended as performance-based compensation
under Section 162(m)(4)(C) shall be made consistent with the requirements of
Section 162(m) of the Code.


(b)    Subject to Section 11.3(e), except as otherwise provided in any Award
Agreement, in the event of any transaction or event described in Section 11.3(a)
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate thereof (including, without limitation, any Change in Control), or of
changes in applicable laws, regulations or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the applicable Award Agreement or by
action taken prior to the occurrence of such transaction or event, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:


(i)
To provide for either the termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Holder’s rights (and, for the avoidance of doubt, if as of the date of the





--------------------------------------------------------------------------------




occurrence of the transaction or event described in this Section 11.3, the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment) or the replacement of
such Award with other rights or property selected by the Administrator, in its
sole discretion, having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Award or realization of the
Holder’s rights had such Award been currently exercisable or payable or fully
vested;


(ii)
To provide that the Award cannot vest, be exercised or become payable after such
event;



(iii)
To provide that such Award shall be exercisable or payable or fully vested as to
all Common Shares or other securities covered thereby, notwithstanding anything
to the contrary in the Plan or the provisions of such Award;



(iv)
To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;



(v)
To make adjustments in the number and type of Common Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Shares or Deferred Shares and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future; and



(vi)
To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all Restricted Shares
or Deferred Shares may be terminated, and, in the case of Restricted Shares,
some or all of such Restricted Shares may cease to be subject to repurchase
under Section 7.5 or forfeiture under Section 7.4 after such event.



(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 11.3(a) and 11.3(b):


(i)
The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or



(ii)
The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Common
Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 2.1 on the maximum number and kind of
Common Shares which may be issued under the Plan, and adjustments of the Award
Limit). The adjustments provided under this Section 11.3(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.







--------------------------------------------------------------------------------




(d)    The Administrator may, in its discretion, include such further provisions
and limitations in any Award, agreement or certificate or book entry, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(e)    With respect to Awards which are granted to Section 162(m) Participants
and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 11.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under Section
162(m)(4)(C), or any successor provisions thereto, unless the Administrator
determines that the Award should not so qualify. No adjustment or action
described in this Section 11.3 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or action
shall be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 of the Exchange Act or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.
(f)    The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of shares or of options, warrants or rights to purchase shares or of bonds,
debentures, preferred or prior preference shares whose rights are superior to or
affect the Common Shares or the rights thereof or which are convertible into or
exchangeable for Common Shares, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
(g)    No action shall be taken under this Section 11.3 which shall cause an
Award to fail to be exempt from or comply with Section 409A.
(h)    In the event of any pending share dividend, share split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Common Shares or the share price of a Common Share including any
Equity Restructuring, for reasons of administrative convenience, the
Administrator, in its sole discretion, may refuse to permit the exercise of any
Award during a period of up to thirty (30) days prior to the consummation of any
such transaction.
Section 11.4
Approval of Plan by Shareholders

The Plan will be submitted for the approval of the Company’s shareholders on or
prior to April 4, 2015. Awards may be granted or awarded after the Board’s
adoption, but prior to shareholder approval, provided that, to the extent such
Awards were granted after May 14, 2014, such Awards shall not be exercisable nor
shall such Awards vest prior to the time when the Plan is approved by the
Company’s shareholders, and provided further that if shareholder approval is not
obtained within twelve months after the date of the Board’s adoption of this
amendment and restatement, all Awards granted after May 14, 2014 shall thereupon
be canceled and become null and void. If this amendment and restatement of the
Plan is not approved by the Company’s shareholders within twelve months after
the date of the Board’s adoption, (i) this amendment and restatement of the Plan
will not become effective, (ii) no Awards shall be granted under this amendment
and restatement of the Plan, and (iii) the Plan (as amended through May 14,
2010) will continue in full force and effect in accordance with its terms and
expire on May 14, 2014 and any Award outstanding on May 14, 2014 shall remain in
force according to the terms of the Plan (as amended through May 14, 2010) and
the applicable Award Agreement. In addition, if the Board determines that Awards
other than Options and Share Appreciation Rights which may be granted to Section
162(m) Participants should continue to be eligible to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code, the
Performance Criteria must be disclosed to and approved by the Company’s
shareholders no later than the first shareholder meeting that occurs in the
fifth year following the year in which the Company’s shareholders previously
approved the Performance Criteria.




--------------------------------------------------------------------------------




Section 11.5
Tax Withholding

The Company or the Partnership, as applicable, shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state, local, or foreign tax law to be withheld
with respect to the issuance, vesting, exercise, payment or other taxable event
related to any Award. The Administrator may in its discretion and in
satisfaction of the foregoing requirement allow such Holder to elect to have the
Company or the Partnership, as applicable, withhold Common Shares otherwise
issuable under such Award (or allow the surrender of Common Shares) having a
fair market value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of Common Shares which may be withheld
or surrendered with respect to the issuance, vesting, exercise or payment of any
Award in order to satisfy the Holder’s federal and state income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of Common Shares which have a fair market
value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Common Shares, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Share Appreciation Right exercise involving the sale of
Common Shares to pay the Option or Share Appreciation Right exercise price or
any tax withholding obligation.
Section 11.6
Loans

The Administrator may, in its discretion, extend one or more loans to Employees
in connection with the exercise, vesting, settlement or receipt of an Award
granted or awarded under the Plan, or the issuance of Common Shares with respect
to an Award under the Plan. The terms and conditions of any such loan shall be
set by the Administrator. Notwithstanding the foregoing, no loan shall be made
under this Section to the extent such loan shall result in a violation of
Section 409A or an extension or maintenance of credit, an arrangement for the
extension of credit, or a renewal of an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law. In the
event that the Administrator determines in its discretion that any loan under
this Section may be or will become prohibited by Section 13(k) of the Exchange
Act or other applicable law, the Administrator may provide that such loan shall
be immediately due and payable in full and may take any other action in
connection with such loan as the Administrator determines in its discretion to
be necessary or appropriate for the repayment, cancellation or extinguishment of
such loan.
Section 11.7
Effect of Plan Upon Options and Compensation Plans

The adoption of this Plan shall not affect any other compensation or incentive
plans in effect for the Company, the Partnership or any Subsidiary. Nothing in
this Plan shall be construed to limit the right of the Company, the Partnership
or any Subsidiary (i) to establish any other forms of incentives or compensation
for Eligible Individuals or (ii) to grant or assume options or other rights or
awards otherwise than under this Plan in connection with any proper corporate
purpose including but not by way of limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, securities or assets of any
corporation, partnership, limited liability company, firm or association. No
payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company, the Partnership or any
Subsidiary except to the extent otherwise expressly provided in writing in such
other plan or an agreement thereunder.
Section 11.8
Section 83(b) Election Prohibited

No Holder may make an election under Section 83(b) of the Code, or any successor
section thereto, with respect to any award or grant under the Plan without the
consent of the Administrator, which the Administrator may grant or withhold at
its sole discretion.




--------------------------------------------------------------------------------




Section 11.9
Grants of Awards to Certain Eligible Individuals

The Company, the Partnership and any Subsidiary may provide through the
establishment of a formal written policy or otherwise for the method by which
Common Shares and/or payment therefor may be exchanged or contributed between
the Company and such other party, or may be returned to the Company upon any
forfeiture of Common Shares by the Holder, for the purpose of ensuring that the
relationship between the Company and the Partnership or such Subsidiary remains
at arm’s-length.
Section 11.10
Restrictions on Awards

This Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No Award shall be granted or awarded, and with
respect to an Award already granted under the Plan, such Award shall not vest,
be exercisable or be settled:
(a)    to the extent the grant, vesting, exercise or settlement of such Award
could cause the Holder or any other person to be in violation of the Ownership
Limit or the Preferred Share Ownership Limit (each as defined in the Company’s
Articles of Incorporation, as amended from time to time) or any other provision
of Article II(B)(4), II(H)(8), II(I)(9) or II(J)(10) of the Company’s Articles
of Incorporation, as amended from time to time; or
(b)    if, in the discretion of the Administrator, the grant, vesting, exercise
or settlement of such Award could result in income to the Company which, when
considered in light of the Company’s other income, could cause the Company to
fail to satisfy the gross income limitations set forth in Code Section 856(c) or
otherwise impair the Company’s status as a REIT.
Section 11.11
Compliance with Laws

The Plan, the granting and vesting of Awards under the Plan and the issuance and
delivery of Common Shares and the payment of money under the Plan or under
Awards granted or awarded hereunder are subject to compliance with all
applicable federal, state, and foreign laws, rules and regulations (including
but not limited to state, federal and foreign securities law and margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring such securities shall,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
Section 11.12
Titles and Headings; References to Sections of the Code or Exchange Act

Titles and headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan. References to
sections of the Code or the Exchange Act shall include any amendment or
successor thereto.
Section 11.13    Governing Law
This Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the state of North Carolina without regard
to conflicts of laws thereof or of any other jurisdiction.
Section 11.14    Conflicts
Notwithstanding any other provision of the Plan, no Holder shall acquire or have
any right to acquire any Common Shares, and shall not have other rights under
the Plan, which are prohibited under the Company’s Articles of Incorporation, as
amended from time to time.




--------------------------------------------------------------------------------




Section 11.15    Section 409A
To the extent that the Administrator determines that any Award granted under the
Plan is subject to Section 409A, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A. To the extent
applicable, the Plan and Award Agreements shall be interpreted in accordance
with Section 409A. Notwithstanding any provision of the Plan to the contrary, in
the event that the Administrator determines that any Award may be subject to
Section 409A, the Administrator reserves the right (without any obligation to do
so or to indemnify any Holder for failure to do so) to adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (a) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) to comply with the requirements of Section 409A and thereby avoid
the application of any penalty taxes under such Section. Notwithstanding the
foregoing, no provision of any Award or this Plan shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from a Holder or any other individual to the Company or any of
its affiliates, employees or agents.


Section 11.16
Conditions to Issuance of Common Shares

(a)    Notwithstanding anything herein to the contrary, the Company and the
Partnership shall not be required to issue or deliver any certificates or make
any book entries evidencing Common Shares pursuant to the exercise of any Award,
unless and until the Administrator has determined, with advice of counsel, that
the issuance of such Common Shares is in compliance with applicable law and the
Common Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Administrator may require that a Holder make such reasonable
covenants, agreements and representations as the Administrator, in its sole
discretion, deems advisable in order to comply with applicable law.
(b)    All share certificates delivered pursuant to the Plan and all Common
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with applicable law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Common
Shares.
(c)    The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Common Shares shall be issued and the Administrator, in its
sole discretion, shall determine whether cash shall be given in lieu of
fractional Common Shares or whether such fractional Common Shares shall be
eliminated by rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by applicable law, the Company shall
not deliver to any Holder certificates evidencing Common Shares issued in
connection with any Award and instead such Common Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or share plan
administrator).
Section 11.17
Forfeiture and Clawback

Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in an Award Agreement or otherwise, or to require a Holder to agree by
separate written or electronic instrument, that:
(a)    (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Common Shares underlying the Award, shall
be paid to the Company or the Partnership, as applicable, and (ii) the Award
shall terminate and any unexercised portion of the Award (whether or not vested)
shall be forfeited, if (x) a Termination of Service occurs prior to a specified
date, or within a specified time period following receipt or exercise of the
Award, or (y) the Holder at any time, or during a specified time period, engages
in any activity in competition with the Company, or which is inimical, contrary
or harmful to the interests of the Company, as




--------------------------------------------------------------------------------




further defined by the Administrator, or (z) the Holder incurs a Termination of
Service for “cause” (as such term is defined in the sole discretion of the
Administrator, or as set forth in a written agreement relating to such Award
between the Company, the Partnership or any Subsidiary and the Holder); and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of any Award or upon the receipt or resale of any Common Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, the Partnership or any Subsidiary, including, without limitation,
any claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
Section 11.18
No Right to Awards

No person shall have any claim to be granted any Award pursuant to the Plan, and
neither the Company, the Partnership, the Subsidiaries nor the Administrator is
obligated to treat any Eligible Individuals, Holders or any other persons
uniformly.


Section 11.19
Unfunded Status of Awards

The Plan is intended to be an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Holder pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give the Holder any rights
that are greater than those of a general creditor of the Company, the
Partnership or any Subsidiary.


Section 11.20    Indemnification


To the extent allowable pursuant to applicable law, the Company’s Articles of
Incorporation, as amended from time to time, or Bylaws, each member of the
Committee or of the Board shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her;
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Articles of Incorporation, as amended from
time to time, or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.


Section 11.21
Expenses

The expenses of administering the Plan shall be borne by the Company, the
Partnership and its Subsidiaries.
Section 11.22
Paperless Administration

In the event that the Company or the Partnership establishes, for itself or
using the services of a third party, an automated system for the documentation,
granting or exercise of Awards, such as a system using an internet website or
interactive voice response, then the paperless documentation, granting or
exercise of Awards by a Holder may be permitted through the use of such an
automated system.
Section 11.23
Grant of Awards to Certain Eligible Individuals

The Company, the Partnership or any Subsidiary may provide through the
establishment of a formal written policy (which shall be deemed a part of this
Plan) or otherwise for the method by which Common Shares or other securities of
the Company may be issued and by which such Common Shares or other securities
and/or payment therefor may be exchanged or contributed among such entities, or
may be returned upon any forfeiture of Common Shares or other securities by the
Eligible Individual.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties below have caused the foregoing Plan to be
approved by their officers duly authorized on April 4, 2014.


TANGER FACTORY OUTLET CENTERS, INC.
a North Carolina corporation




By: /s/ Steven B. Tanger
Steven B. Tanger
President and Chief Executive Officer
    




TANGER PROPERTIES LIMITED PARTNERSHIP
a North Carolina limited partnership


By: Tanger GP Trust
a Maryland business trust
    
Its General Partner




By: /s/ Steven B. Tanger
Steven B. Tanger
President and Chief Executive Officer
                    




